Citation Nr: 1208578	
Decision Date: 03/06/12    Archive Date: 03/19/12

DOCKET NO.  07-05 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an increased rating for chronic low back strain with disc bulging at L5-S1, currently evaluated as 40 percent disabling.

2.  Entitlement to a total disability rating for compensation based on individual unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The Veteran served on active duty from June 1974 to October 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in August 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the Veteran's claim for increase for a rating in excess of 40 percent for chronic low back strain with disc bulging at L5-S1, as well as his claim for service connection for posttraumatic stress disorder.  Both issues were remanded to the RO via the VA's Appeals Management Center (AMC) in Washington, DC, by way of the Board's remand of December 2009, and on remand, the AMC by its rating decision of April 2011 granted service connection for posttraumatic stress disorder, thereby removing that matter from the Board's appellate jurisdiction.  

The issue of TDIU entitlement has been raised during the pendency of the Veteran's appeal.  Notice is taken that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such a claim is raised by a veteran or otherwise reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that a veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.   

With regard to TDIU entitlement, the Board observes that the RO has not fully developed or adjudicated this issue, although it is noted that the AMC in the rating decision of April 2011 recognized its existence.  Inasmuch as such issue is within the Board's jurisdiction for review, it is herein addressed, albeit in the REMAND portion of this document. Such REMAND is to the RO via the AMC.  VA will notify the appellant if further action is required on his part.


FINDINGS OF FACT

1.  During the period under review, the Veteran's chronic low back strain with disc bulging at L5-S1 is shown to be manifested by pain and painful motion, diminished forward flexion of the thoracolumbar spine to 22 degree following repetitive movement and painful movement, and frequent falls onto the knees, but without documented incapacitating episodes of spinal disease of at least six weeks' duration over any previous 12-month period, unfavorable ankylosis of the entire thoracolumbar spine, separately ratable neurological involvement, or associated bladder or bowel impairment.  

2.  The applicable rating criteria are adequate for the rating of all pertinent manifestations of the service-connected disability under review at this time.  


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 40 percent for chronic low back strain with disc bulging at L5-S1 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.55, 4.59, 4.71a, Diagnostic Codes 5237, 5243 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist & Stegall Compliance

This matter was previously remanded by the Board in December 2009 in order to facilitate the conduct of additional evidentiary and/or procedural development.  All of the actions previously sought by the Board through its prior development request now appear to have been completed as directed, and it is of note that neither the Veteran, nor his representative, contends otherwise.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998). 

Before addressing the merits of the Veteran's claim for an increased rating, the Board is required to ensure that the VA's duties to notify and assist have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  The notification obligation in this case was accomplished by way of two items of correspondence, dated in March 2006, which were mailed to the Veteran by the RO.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice is to be furnished to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the initial VCAA notice was provided to the Veteran prior to the initial adjudication of the claim at issue in August 2006, in accord with Pelegrini.  On that basis, and in the absence of any allegation of prejudice by or on behalf of the Veteran, the Board cannot conclude that any defect either as to substance or timing of the notice provided affected the essential fairness of the adjudication with resulting prejudice to the Veteran.  To that extent, in the absence of any allegation by or on behalf of the Veteran as to noncompliance, VA is found to have complied fully with its notification obligations.  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO, AMC, or the Board aware of any additional evidence that needs to be obtained in order to decide fairly the claim herein addressed on its merits, and has not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

The record indicates that the Veteran has been provided two VA medical examinations with respect to the disabilities at issue during the course of this appeal.  The Board in its previous remands has determined that one of the prior VA examinations was inadequate, but any such inadequacy appears to have been remedied by the Board's most recent VA examination and testing.  The focus of all of the examinations was the severity of the disorder evaluated at that time, and the report from at least the most recent examinations is found to be sufficiently detailed as to permit fair and equitable consideration of the merits of the issue presented.  That examination is adequate because it fully describes the extent of the disability in question in terms of the VA's rating criteria and with respect to 38 C.F.R. §§ 4.40, 4.45, 4.59.  Accordingly, further development action relative to the disorder at issue is not required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

In view of the forgoing, the Board finds that VA has satisfied its duty to assist under the governing law and regulations.  

Merits of the Claims

Disability ratings are intended to compensate impairment in earnings capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes (DCs) identify the various disabilities.  Id.  Evaluation of a service-connected disorder requires a review of the Veteran's entire medical history regarding that disorder. 38 C.F.R. §§ 4.1, 4.2. 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2011).  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  Id.; Esteban v. Brown, 6 Vet. App. 259 (1994).

When assigning a disability rating for a musculoskeletal disability, it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  Under 38 C.F.R. §§ 4.40, 4.45, and 4.59, the rating for an orthopedic disorder must reflect functional limitation which is due to pain, as supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is also as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.

By its rating decision of February 1991, the RO granted service connection for chronic low back strain with disc bulging at L5-S1 and assigned a 20 percent evaluation therefor under DC 5293.  By rating action in February 1996, the RO increased the rating assigned from 20 percent to 40 percent, effective from October 1994.  No subsequent change in the rating assigned was made.  In January 2006, the RO received the Veteran's claim for increase, which it denied under DC 5237 by means of its rating decision of August 2006; that denial forms the basis of the instant appeal.  Thus, the question presented for review is whether a rating, be it schedular or extraschedular, in excess of 40 percent is for assignment for the Veteran's low back disability.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an award of service connection for a disability has been granted and the assignment of an initial evaluation is at issue, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 126 (2001).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), it was held that "staged ratings are appropriate for an increased-rating claim when the factual findings shown distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings." 

Lumbosacral strain is evaluated under DC 5237under the general rating formula for diseases and injuries of the spine, as set forth below.  Intervertebral disc syndrome is evaluated under DC 5243 either on the basis of incapacitating episodes, or under that general rating formula.  

Under the general rating formula for spinal disease or injury, a spinal disorder, with or without regard to symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, is assigned a 10 percent rating where forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or there is muscle spasm, guarding, or localized tenderness but no resulting abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of height.  A 20 percent rating is assigned where forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The next higher evaluation of 30 percent pertains exclusively to the cervical spine, which is not at issue in this appeal.  

For assignment of a 40 percent evaluation, there is required to be a showing of forward flexion of the thoracolumbar spine being limited to 30 degrees or less or unfavorable ankylosis of the entire cervical spine or favorable ankylosis of the entire thoracolumbar spine.  The 50 percent rating requires a showing of unfavorable ankylosis of the entire thoracolumbar spine and the 100 percent evaluation necessitates unfavorable ankylosis of the entire spine.  Separate evaluation of any associated objective neurologic abnormalities, including but not limited to bowel or bladder impairment, is to be accomplished under an appropriate DC.  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is from 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion is from 0 to 30 degrees, and left and right lateral rotation is from 0 to 30 degrees.  Normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, Plate V.  

Under a separate formula for the rating of intervertebral disease, set out by DC 5243, either preoperatively or postoperatively, ratings are assigned on the basis of the frequency and duration of incapacitating episodes over the past 12 months.  The maximum 60 percent rating is warranted when rating based on incapacitating episodes, and such is assigned when there were incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is assigned for incapacitating episodes having a total duration of at least four weeks, but less than six weeks, during the past 12 months.  A 20 percent rating is assignable for incapacitating episodes having a total duration of at least two weeks, but less than four weeks during the past 12 months, and a 10 percent rating is assigned with the incapacitating episodes having a total duration of at least one week, but less than two weeks, during the past 12 months. 

Note 1 following DC 5243 provides that for the purposes of evaluations under such DC, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

It is the Veteran's primary contention that his service-connected low back disorder is more disabling than is reflected by the currently assigned 40 percent rating; however, the clinical data of record do not support that contention.  Incapacitating episodes of intervertebral disc syndrome as enumerated by DC 5243 are neither alleged nor shown, notwithstanding the evidence of disc bulging at L5-S1 and an extended history of the Veteran experiencing frequent falls onto his knees when his low back was brought into extension.  Since 2006, the Veteran has indicated that these falls were occurring five to fifteen times a week, with the residual flare-ups sometimes lasting several days.  There, too, are indications within the record that use of a wheelchair and walker has been prescribed in order to reduce the number and severity of the Veteran's falls.  One or more of those falls has been observed clinically by an attending medical professional and it is noted that a VA examiner in January 2011 estimated that there was a 90 percent reduction in the Veteran's activity level during these flare-ups.  The same examiner also noted in his January 2011 examination report that incapacitating episodes of spinal disease were occurring, but in response to the examination query that each incapacitating episode be listed during the previous 12-month period, the VA examiner simply cited the Veteran's own statement that he may have come to the VA's emergency room for care during those episodes.  

Review of pertinent VA treatment records from 2011 and years prior thereto fails to substantiate the assertion that VA emergency care was sought for low back complaints during the 12-month period prior to January 2011 examination or any applicable previous 12-month period, during which a medical professional prescribed bed rest and ongoing medical care for an incapacitating episode of spinal disease.  As indicated above, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician and, a 60 percent rating, the next higher evaluation for assignment under DC 5243, requires that incapacitating episodes having a total duration of at least six weeks during the past 12 months be documented.  This is simply not the case in this instance, as there is no showing of incapacitating spinal episodes requiring prescribed bed rest and physician management over a six-week period in any given 12-month period dating to 2005.  

Moreover, there is no indication of any ankylosis, unfavorable or otherwise, affecting the entire thoracolumbar spine or associated bladder or bowel impairment, even during flare-ups, such as might warrant the assignment of the next higher evaluation under the general formula for spinal diseases.  Forward flexion at its worst is not shown to be less than 22 degrees throughout the period in question, even considering pain on motion, repetitive movement, flare-ups, weakness, incoordination, or lack of endurance.  Pain and functional loss, though present, do not afford a basis for the assignment of any schedular evaluation in excess of that already assigned by the RO.   

From a neurological perspective, testing was undertaken by VA in early 2011 to determine what neurological involvement was present.  No electrophysiologic evidence of lumbar radiculopathy on either side was detected.  There was noted to be electrophysiologic evidence for a mixed axonal demyelinating sensory neuropathy in a length-dependent pattern, which in the opinion of the attending neurologist could be seen in diabetes mellitus.  The pertinent diagnoses included radicular pain from neuroforaminal narrowing, but in terms of the Veteran's peripheral neuropathy, such was noted by the examining VA physician to be consistent with the Veteran's diabetes mellitus.  To that end, separate rating of neurological manifestations relating exclusively to the service-connected spinal disability is not in order.  

On that basis, not more than a 40 percent schedular evaluation is for assignment for the Veteran's service-connected low back strain and disc bulging at L5-S1 at any point during the period at issue.  Hart, supra.  

A determination of whether the claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is required, and this is a three-step inquiry.  First, the Board must determine if the evidence presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  To do this, the Board or the RO must determine if the criteria found in the rating schedule reasonably describes the claimant's disability level and symptomatology.  If this is the case, the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral for extraschedular consideration is required. 

If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's exceptional disability picture exhibits other related factors, such as marked interference with employment and frequent periods of hospitalization.  If the Board determines that the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, the case must be referred for completion of the third step--to determine whether, to accord justice, an extraschedular rating must be assigned.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this instance, the Veteran's service connected low back disorder encompasses elements of lumbosacral stain and intervertebral disc syndrome which are clearly accounted for under the applicable DCs.  The principal manifestations are pain and diminished range of motion, along with flare-ups in which the Veteran sustains falls to the knees, which are accounted for the in the rating criteria cited and 38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca, supra.  There is otherwise no indication in the record that the pertinent DCs fail to describe adequately or contemplate the current disability level of his disorder, and, as such, the question of extraschedular consideration need not proceed further, as there exists no basis for the assignment of any extraschedular rating for the disabilities at issue.  

In all, a preponderance of the evidence is against the Veteran's claim for increase for his service-connected low back strain with disc bulging at L5-S1, and, as such, denial of the benefit sought through the instant appeal is required.  Hart, supra; see also, e.g., Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

An increased rating for lumbar strain with disc bulging at L5-S1 is denied.  


REMAND

Per Rice, supra, the issue of TDIU entitlement has been raised by the record, particularly in light of the Board's December 2009 grant of service connection for posttraumatic stress disorder.  However, needed procedural and evidentiary development of the TDIU claim has not to date been undertaken and remand is required to accomplish the necessary actions.  

Accordingly, this portion of the Veteran's appeal is REMANDED for the following actions:

1.  Comply with the VA's duty to notify and assist the Veteran with respect to the claim advanced for TDIU entitlement. 

2.  Obtain any and all pertinent VA treatment records, not already on file, for inclusion in the Veteran's VA claims folder. 

3.  Thereafter, afford the Veteran a VA medical examination in order to assess his ability to obtain and maintain gainful employment solely on the basis of service-connected disabilities (posttraumatic stress disorder, low back strain with disc bulging at L5-S1, and residuals of a right middle finger injury).  The claims folder in its entirety should be provided to the VA examiner for use in the study of this case and the report prepared should reflect the examiner's statement as to whether in fact the claims folder was made available and reviewed.  That examination should include the taking of a complete medical history and the conduct of a clinical examination and all diagnostic testing deemed necessary by the examiner. 

Upon completion of the above, the VA examiner is asked to address the following question in detail, providing a rationale for the opinion furnished: 

Is it at least as likely as not (50 percent or greater probability) that the Veteran's multiple service-connected disabilities by themselves preclude substantially gainful employment (more than marginal employment) consistent with the Veteran's educational and occupational background, but without regard to his age? 

The clinician is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of unemployability as against.  More likely and as likely support the contended unemployability; less likely weighs against the claim. 

4.  Lastly, the Veteran's claim for a TDIU must be adjudicated on the basis of all the evidence of record and all governing law and regulations.  If the benefit sought on appeal continues to be denied, the Veteran and his representative must be provided with a statement of the case, and if the Veteran timely perfects his appeal with submission of a substantive appeal, then the record should be returned to the Board for additional review.  

The Veteran need take no action until otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of this remand is to obtain additional procedural and evidentiary development.  No inference should be drawn as to the outcome of this matter by the actions herein requested. 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010). 



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


